Citation Nr: 0942284	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  02-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for urethral 
stricture secondary to traumatic catheterization, evaluated 
as 20 percent disabling prior to June 19, 2006, 40 percent 
disabling from June 19, 2006 to November 17, 2008, and 60 
percent disabling from and after November 18, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In part, the RO increased the rating for the 
Veteran's urinary disorder from zero to 10 percent effective 
June 15, 2000.  The Veteran perfected an appeal of the denial 
of a rating in excess of 10 percent.  

In a June 2004 rating decision the RO increased the rating 
from 10 to 20 percent, effective June 15, 2000.  

In July 2005 the Board, in part, remanded the appeal for 
further development.  The Board again remanded the claim for 
further development in February 2007.  

By a February 2008 rating decision, the rating was increased 
from 20 to 40 percent, effective June 19, 2006.

The Board again remanded this matter for additional 
development in  June 2008.

Thereafter, in a March 2009 rating decision, the RO increased 
the evaluation of the Veteran's disability to 60 percent 
disabling, effective November 18, 2008.


FINDINGS OF FACT

1.  For the period from June 15, 2000 to June 18, 2006, the 
Veteran's service-connected urethral stricture secondary to 
traumatic catheterization has not been shown to have required 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, or a disability productive of a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night, or urinary retention requiring 
intermittent or continuous catheterization.  

2.  For the period from June 19, 2006 to November 17, 2008, 
the Veteran's service-connected urethral stricture secondary 
to traumatic catheterization have not been shown to require 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  

3.  For the period from and after November 18, 2008, the 
Veteran's service-connected urethral stricture secondary to 
traumatic catheterization is assigned a 60 percent rating, 
which is the maximum rating authorized under Diagnostic Code 
7318.  


CONCLUSION OF LAW

The criteria for the assignment of an increased disability 
rating for urethral stricture secondary to traumatic 
catheterization, evaluated as 20 percent disabling prior to 
June 19, 2006, 40 percent disabling from June 19, 2006 to 
November 17, 2008, and 60 percent disabling from and after 
November 18, 2008, have not been met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.115a, 4.115b including Diagnostic Code 7518 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in letters dated in April 2001, 
August 2005, March 2007, August 2008, and April 2009, 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice that a disability rating and 
effective date will be assigned if the claim is allowed.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And the 
Veteran was generally invited to send information or evidence 
to VA that may support his claim.  In addition, the Veteran 
was advised of the basic law and regulations governing his 
claim, the basis for the decisions regarding his claim, and 
was also informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the Veteran's 
behalf.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service private and VA medical records, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded on several occasions for additional 
development, to include additional VA examinations.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increase rating for urethral stricture secondary
to traumatic catheterization.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case the Veteran is currently service-connected for 
urethral stricture secondary to traumatic catheterization, 
evaluated as 20 percent disabling prior to June 19, 2006, 40 
percent disabling from June 19, 2006 to November 17, 2008, 
and 60 percent disabling from and after November 18, 2008, 
under Diagnostic Code 7518.

Under Diagnostic Code 7518 urethra stricture is rated as 
voiding dysfunction.  Voiding dysfunction under 38 C.F.R. 
§ 4.115a is to be rated as urine leakage, urinary frequency, 
or obstructed voiding.  

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, warrants a 20 percent 
rating.  Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, warrants a 40 percent 
rating.  Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, warrants a 60 percent rating.  

With respect to urinary frequency:  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night, warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  

With respect to obstructed voiding:  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year, warrants a noncompensable 
(0 percent) rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of (1) Post void residuals 
greater than 150 cc, (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec), (3) Recurrent urinary 
tract infections secondary to obstruction, (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months, 
warrants a 10 percent rating.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  

The medical evidence prior to June 19, 2006 consists of 
medical treatment records and VA examinations dated in August 
2001 and February 2003.

The August 2001 examiner noted that the Veteran had a 
catheter inserted as part of an operation for his neck in 
1996.  The Veteran had a lot of pain and the catheter was 
indicated to not be working well.  It was removed.  
Afterwards, the Veteran had bleeding on and off for 
approximately 6 months.  The Veteran continued to have 
symptoms, including painful urination.  He was noted to have 
frequency of approximately every three hours.  He was also 
noted to get up at night as well.  The Veteran described his 
stream as spraying and that he had urgency.  The Veteran was 
given an impression of urethral stricture and false passages 
secondary to passage of a catheter.  

The Veteran was again seen for his condition by VA in 
February 2003.  The Veteran's medical history was noted.  At 
the time of the examination, the Veteran was indicated to go 
to the bathroom around one to one and a half hours during the 
daytime and also every two hours at nighttime.  He was noted 
to have pain at the beginning and end of urination.  The 
Veteran was indicated to have markedly increased urgency, and 
the examiner stated that if the Veteran did not run to the 
bathroom, he would usually wet his pants.  The Veteran was 
also noted to have post void dribbling that required two to 
three diapers per day.  The Veteran was also noted to have 
frequent urinary tract infections since 1996 numbering about 
three times per year.  The Veteran was diagnosed with benign 
prostatic hypertrophy, urethral stricture, multiple passages 
on catheterization, and bladder outlet obstruction.  

The medical evidence from June 19, 2006 to November 17, 2008 
consists primarily of VA examinations dated in June 2006 and 
April 2007.

The June 2006 examiner noted the Veteran's medical history 
and indicated that his current symptoms included slow stream 
with spray.  The Veteran indicated that he did not always 
feel that he empties his bladder and that he has urgency and 
occasional incontinence.  The Veteran reported getting up 6-7 
times at night.  The Veteran indicated that he urinates every 
hour.  However, the examiner stated that he thought that the 
Veteran seemed to exaggerate his symptoms.  The examiner 
indicated that the Veteran's frequent urination could be 
contributed to by his diuretic hydrochlorothiazide.  The 
Veteran was diagnosed with urethral stricture and benign 
prostatic hypertrophy with symptoms of nocturia and 
frequency. 

The April 2007 examiner indicated that the Veteran had a long 
history of urethral strictures and difficulty voiding.  Again 
the Veteran's medical history was noted in the report.   The 
Veteran was noted to have been seen in the VA Urology Clinic 
in February 2007.  He noted a history of severe five or six 
times nocturia, dribbling, a slow stream, and some dysuria.  
The Veteran also reported using two to three pads a day due 
to dribbling.  The Veteran reported somewhat better symptoms 
with Flomax.  The Veteran was diagnosed with urethral 
stricture with many small passages, minimal benign prostatic 
hypertrophy with lost of urinary symptoms of prostatism, and 
probable false passages of the urethra.

Finally, the medical evidence from and after November 18, 
2008 consists primarily of a VA examination dated in November 
2008.

The November 2008 VA examiner indicted that the Veteran had a 
history of nocturia, slow stream, dysuria, and multiple false 
passages.  The Veteran was noted to be on Flomax and 
urinating better.  The Veteran underwent cytourethroscopy in 
April 2007.  He was noted to have a urethral stricture that 
was bypassed.  A uroflow study indicated flow rate lower than 
normal.  The Veteran did not empty his bladder and had a 
residual of about 260 ml.  The Veteran's urinary frequency, 
nocturia, post void dribbling, and incontinence were 
indicated to be related to his service-connected urethral 
stricture, as well as his benign prostatic hypertrophy, which 
was also contributing.  The Veteran reported using five pads 
per day and two to three at night.  The Veteran also reported 
one to two urinary tract infections per year.  The examiner 
indicated that this was more likely than not due to his 
urethral stricture and poor bladder emptying, which was also 
noted to be partially due to his enlarged prostate.  The 
Veteran was diagnosed with urethral stricture, benign 
prostatic hypertrophy, and severe incontinence.    

Based on the foregoing, an increased disability rating for 
urethral stricture secondary to traumatic catheterization, 
evaluated as 20 percent disabling prior to June 19, 2006, 40 
percent disabling from June 19, 2006 to November 17, 2008, 
and 60 percent disabling from and after November 18, 2008, is 
not warranted.

In order to warrant a higher evaluation prior to June 19, 
2006, the Veteran's condition must have required the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day, or have been productive of a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night, or urinary retention requiring intermittent or 
continuous catheterization.  As set forth above, the 
preponderance of the medical evidence prior to June 19, 2006 
does not indicate these symptoms.

In order to warrant a higher evaluation from June 19, 2006 to 
November 17, 2008, the Veteran's disability must have 
required the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  
This is not shown by the medical evidence outlined above.  

Finally, from and after November 18, 2008, as noted above, 
the Veteran is currently evaluated at 60 percent under 
Diagnostic Code 7318, which is the maximum evaluation 
available under this code.  Therefore, a higher evaluation is 
not warranted for the Veteran's disability on and after 
November 18, 2008.  

III.  Extraschedular consideration.

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

IV.  TDIU consideration.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  




	(CONTINUED ON NEXT PAGE)




The Board has considered this case, but finds that a claim 
for a TDIU is moot in this instance, as the Veteran has 
already been assigned a 100 percent schedular evaluation for 
his service-connected disabilities.  No further consideration 
of a TDIU is warranted in this case.  


ORDER

An increased disability rating for urethral stricture 
secondary to traumatic catheterization, evaluated as 20 
percent disabling prior to June 19, 2006, 40 percent 
disabling from June 19, 2006 to November 17, 2008, and 60 
percent disabling from and after November 18, 2008, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


